Rule 301. Presumptions in Civil Cases GenerallyIn a civil case, unless a federal statute or  these rules provide otherwise, the party against whom a presumption is  directed has the burden of producing evidence to rebut the  presumption. But this rule does not shift the burden of persuasion,  which remains on the party who had it originally. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1931; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules This  rule governs presumptions generally. See Rule 302 for presumptions  controlled by state law and Rule 303 [deleted] for those against an  accused in a criminal case. Presumptions  governed by this rule are given the effect of placing upon the opposing  party the burden of establishing the nonexistence of the presumed fact,  once the party invoking the presumption establishes the basic facts  giving rise to it. The same considerations of fairness, policy, and  probability which dictate the allocation of the burden of the various  elements of a case as between the prima facie case of a plaintiff and  affirmative defenses also underlie the creation of presumptions. These  considerations are not satisfied by giving a lesser effect to  presumptions. Morgan and Maguire, Looking Backward and Forward at  Evidence, 50 Harv.L.Rev. 909, 913 (1937); Morgan, Instructing the Jury  upon Presumptions and Burdon of Proof, 47 Harv.L.Rev. 59, 82 1933);  Cleary, Presuming and Pleading: An Essay on Juristic Immaturity, 12  Stan.L.Rev. 5 (1959). The so-called “bursting  bubble” theory, under which a presumption vanishes upon the introduction  of evidence which would support a finding of the nonexistence of the  presumed fact, even though not believed, is rejected as according  presumptions too “slight and evanescent” an effect. Morgan and Maguire, supra, at p. 913. In the opinion of the Advisory Committee, no constitutional infirmity attends this view of presumptions. In Mobile, J. & K.C.R. Co. v. Turnipseed, 219 U.S. 35, 31 S.Ct. 136, 55 L.Ed. 78 (1910), the Court upheld a Mississippi statute  which provided that in actions against railroads proof of injury  inflicted by the running of trains should be prima facie evidence of  negligence by the railroad. The injury in the case had resulted from a  derailment. The opinion made the points (1) that the only effect of the  statute was to impose on the railroad the duty of producing some  evidence to the contrary, (2) that an inference may be supplied by law  if there is a rational connection between the fact proved and the fact  presumed, as long as the opposite party is not precluded from presenting  his evidence to the contrary, and (3) that considerations of public  policy arising from the character of the business justified the  application in question. Nineteen years later, in Western & Atlantic R. Co. v. Henderson, 279 U.S. 639, 49 S.Ct. 445, 73 L.Ed. 884 (1929), the Court overturned a Georgia statute  making railroads liable for damages done by trains, unless the railroad  made it appear that reasonable care had been used, the presumption being  against the railroad. The declaration alleged the death of plaintiff's  husband from a grade crossing collision, due to specified acts of  negligence by defendant. The jury were instructed that proof of the  injury raised a presumption of negligence; the burden shifted to the  railroad to prove ordinary care; and unless it did so, they should find  for plaintiff. The instruction was held erroneous in an opinion stating  (1) that there was no rational connection between the mere fact of  collision and negligence on the part of anyone, and (2) that the statute  was different from that in Turnipseed in imposing a burden  upon the railroad. The reader is left in a state of some confusion. Is  the difference between a derailment and a grade crossing collision of no  significance? Would the Turnipseed presumption have been bad  if it had imposed a burden of persuasion on defendant, although that  would in nowise have impaired its “rational connection”? If Henderson forbids imposing a burden of persuasion on defendants, what happens to affirmative defenses? Two factors serve to explain Henderson.  The first was that it was common ground that negligence was  indispensable to liability. Plaintiff thought so, drafted her complaint  accordingly, and relied upon the presumption. But how in logic could the  same presumption establish her alternative grounds of negligence that  the engineer was so blind he could not see decedent's truck and that he  failed to stop after he saw it? Second, take away the basic assumption  of no liability without fault, as Turnipseed intimated might  be done (“considerations of public policy arising out of the character  of the business”), and the structure of the decision in Henderson fails. No question of logic would have arisen if the statute had simply  said: a prima facie case of liability is made by proof of injury by a  train; lack of negligence is an affirmative defense, to be pleaded and  proved as other affirmative defenses. The problem would be one of  economic due process only. While it seems likely that the Supreme Court  of 1929 would have voted that due process was denied, that result today  would be unlikely. See, for example, the shift in the direction of  absolute liability in the consumer cases. Prosser, The Assault upon the  Citadel (Strict Liability to the Consumer), 69 Yale L.J. 1099 (1960). Any  doubt as to the constitutional permissibility of a presumption imposing  a burden of persuasion of the non-existence of the presumed fact in  civil cases is laid at rest by Dick v. New York Life Ins. Co., 359 U.S. 437, 79 S.Ct. 921, 3 L.Ed.2d 935 (1959). The Court unhesitatingly applied the  North Dakota rule that the presumption against suicide imposed on  defendant the burden of proving that the death of insured, under an  accidental death clause, was due to suicide. “Proof  of coverage and of death by gunshot wound shifts the burden to the  insurer to establish that the death of the insured was due to his  suicide.” 359 U.S. at 443, 79 S.Ct. at 925. “In  a case like this one, North Dakota presumes that death was accidental  and places on the insurer the burden of proving that death resulted from  suicide.” Id. at 446, 79 S.Ct. at 927. The rational connection requirement survives in criminal cases, Tot v. United States, 319 U.S. 463, 63 S.Ct. 1241, 87 L.Ed. 1519 (1943), because the Court has been unwilling  to extend into that area the greater-includes-the-lesser theory of Ferry v. Ramsey, 277 U.S. 88, 48 S.Ct. 443, 72 L.Ed. 796 (1928). In that case the Court sustained a  Kansas statute under which bank directors were personally liable for  deposits made with their assent and with knowledge of insolvency, and  the fact of insolvency was prima facie evidence of assent and knowledge  of insolvency. Mr. Justice Holmes pointed out that the state legislature  could have made the directors personally liable to depositors in every  case. Since the statute imposed a less stringent liability, “the thing  to be considered is the result reached, not the possibly inartificial or  clumsy way of reaching it.” Id. at 94, 48 S.Ct. at 444. Mr.  Justice Sutherland dissented: though the state could have created an  absolute liability, it did not purport to do so; a rational connection  was necessary, but lacking, between the liability created and the prima  facie evidence of it; the result might be different if the basis of the  presumption were being open for business. The  Sutherland view has prevailed in criminal cases by virtue of the higher  standard of notice there required. The fiction that everyone is  presumed to know the law is applied to the substantive law of crimes as  an alternative to complete unenforceability. But the need does not  extend to criminal evidence and procedure, and the fiction does not  encompass them. “Rational connection” is not fictional or artificial,  and so it is reasonable to suppose that Gainey should have known that  his presence at the site of an illicit still could convict him of being  connected with (carrying on) the business, United States v. Gainey, 380 U.S. 63, 85 S.Ct. 754, 13 L.Ed.2d 658 (1965), but not that Romano should have known  that his presence at a still could convict him of possessing it, United States v. Romano, 382 U.S. 136, 86 S.Ct. 279, 15 L.Ed.2d 210 (1965). In his dissent in Gainey, Mr. Justice Black put it more artistically: “It  might be argued, although the Court does not so argue or hold, that  Congress if it wished could make presence at a still a crime in itself,  and so Congress should be free to create crimes which are called  ‘possession’ and ‘carrying on an illegal distillery business’ but which  are defined in such a way that unexplained presence is sufficient and  indisputable evidence in all cases to support conviction for those  offenses. See Ferry v. Ramsey, 277 U.S. 88, 48 S.Ct. 443, 72 L.Ed. 796. Assuming for the sake of argument that  Congress could make unexplained presence a criminal act, and ignoring  also the refusal of this Court in other cases to uphold a statutory  presumption on such a theory, see Heiner v. Donnan, 285 U.S. 312, 52 S.Ct. 358, 76 L.Ed. 772, there is no indication here that Congress  intended to adopt such a misleading method of draftsmanship, nor in my  judgement could the statutory provisions if so construed escape  condemnation for vagueness, under the principles applied in Lanzetta v. New Jersey, 306 U.S. 451, 59 S.Ct. 618, 83 L.Ed. 888, and many other cases.” 380 U.S. at 84, n. 12, 85 S.Ct. at 766. And the majority opinion in Romano agreed with him: “It  may be, of course, that Congress has the power to make presence at an  illegal still a punishable crime, but we find no clear indication that  it intended to so exercise this power. The crime remains possession, not  presence, and with all due deference to the judgement of Congress, the  former may not constitutionally be inferred from the latter.” 382 U.S.  at 144, 86 S.Ct. at 284. The rule does not  spell out the procedural aspects of its application. Questions as to  when the evidence warrants submission of a presumption and what  instructions are proper under varying states of fact are believed to  present no particular difficulties. Notes of Committee on the Judiciary, House Report No. 93–650 Rule  301 as submitted by the Supreme Court provided that in all cases a  presumption imposes on the party against whom it is directed the burden  of proving that the nonexistence of the presumed fact is more probable  than its existence. The Committee limited the scope of Rule 301 to  “civil actions and proceedings” to effectuate its decision not to deal  with the question of presumptions in criminal cases. (See note on  [proposed] Rule 303 in discussion of Rules deleted). With respect to the  weight to be given a presumption in a civil case, the Committee agreed  with the judgement implicit in the Court's version that the socalled  “bursting bubble” theory of presumptions, whereby a presumption vanished  upon the appearance of any contradicting evidence by the other party,  gives to presumptions too slight an effect. On the other hand, the  Committee believed that the Rule proposed by the Court, whereby a  presumption permanently alters the burden of persuasion, no matter how  much contradicting evidence is introduced—a view shared by only a few  courts—lends too great a force to presumptions. Accordingly, the  Committee amended the Rule to adopt an intermediate position under which  a presumption does not vanish upon the introduction of contradicting  evidence, and does not change the burden of persuasion; instead it is  merely deemed sufficient evidence of the fact presumed, to be considered  by the jury or other finder of fact. Notes of Committee on the Judiciary, Senate Report No. 93–1277 The rule governs presumptions in civil cases generally. Rule 302 provides for presumptions in cases controlled by State law. As  submitted by the Supreme Court, presumptions governed by this rule were  given the effect of placing upon the opposing party the burden of  establishing the non-existence of the presumed fact, once the party  invoking the presumption established the basic facts giving rise to it. Instead  of imposing a burden of persuasion on the party against whom the  presumption is directed, the House adopted a provision which shifted the  burden of going forward with the evidence. They further provided that  “even though met with contradicting evidence, a presumption is  sufficient evidence of the fact presumed, to be considered by the trier  of fact.” The effect of the amendment is that presumptions are to be  treated as evidence. The committee feels the  House amendment is ill-advised. As the joint committees (the Standing  Committee on Practice and Procedure of the Judicial Conference and the  Advisory Committee on the Rules of Evidence) stated: “Presumptions are  not evidence, but ways of dealing with evidence.” This treatment  requires juries to perform the task of considering “as evidence” facts  upon which they have no direct evidence and which may confuse them in  performance of their duties. California had a rule much like that  contained in the House amendment. It was sharply criticized by Justice  Traynor in Speck v. Sarver [ 20 Cal. 2d 585, 128 P. 2d 16, 21 (1942)] and was repealed after 93 troublesome years [Cal. Ev. Code 1965 §600]. Professor McCormick gives a concise and compelling critique of the presumption as evidence rule: * * * * * Another  solution, formerly more popular than now, is to instruct the jury that  the presumption is “evidence”, to be weighed and considered with the  testimony in the case. This avoids the danger that the jury may infer  that the presumption is conclusive, but it probably means little to the  jury, and certainly runs counter to accepted theories of the nature of  evidence. [McCormick, Evidence, 669 (1954); Id. 825 (2d ed. 1972)]. For  these reasons the committee has deleted that provision of the  House-passed rule that treats presumptions as evidence. The effect of  the rule as adopted by the committee is to make clear that while  evidence of facts giving rise to a presumption shifts the burden of  coming forward with evidence to rebut or meet the presumption, it does  not shift the burden of persuasion on the existence of the presumed  facts. The burden or persuasion remains on the party to whom it is  allocated under the rules governing the allocation in the first  instance. The court may instruct the jury that  they may infer the existence of the presumed fact from proof of the  basic facts giving rise to the presumption. However, it would be  inappropriate under this rule to instruct the jury that the inference  they are to draw is conclusive. Notes of Conference Committee, House Report No. 93–1597 The  House bill provides that a presumption in civil actions and proceedings  shifts to the party against whom it is directed the burden of going  forward with evidence to meet or rebut it. Even though evidence  contradicting the presumption is offered, a presumption is considered  sufficient evidence of the presumed fact to be considered by the jury.  The Senate amendment provides that a presumption shifts to the party  against whom it is directed the burden of going forward with evidence to  meet or rebut the presumption, but it does not shift to that party the  burden of persuasion on the existence of the presumed fact. Under  the Senate amendment, a presumption is sufficient to get a party past  an adverse party's motion to dismiss made at the end of his  case-in-chief. If the adverse party offers no evidence contradicting the  presumed fact, the court will instruct the jury that if it finds the  basic facts, it may presume the existence of the presumed fact. If the  adverse party does offer evidence contradicting the presumed fact, the  court cannot instruct the jury that it may presume the  existence of the presumed fact from proof of the basic facts. The court  may, however, instruct the jury that it may infer the existence of the  presumed fact from proof of the basic facts. The Conference adopts the Senate amendment. Committee Notes on Rules—2011 Amendment The  language of Rule 301 has been amended as part of the restyling of the  Evidence Rules to make them more easily understood and to make style and  terminology consistent throughout the rules. These changes are intended  to be stylistic only. There is no intent to change any result in any  ruling on evidence admissibility.